cca_2015102314520742 id uilc number release date from sent friday date pm to cc bcc subject -------- in addition to the specific comments marked in the draft i think the following analysis of the regulations and how they evolved should be helpful in responding to your taxpayer’s interpretation of the relevant regulations under -3 i let’s discuss when you have a moment after your trial first notice_2005_14 and the first proposed_regulations the treasury took a position that the disposition requirement for computer_software is met only when computer_software is provided to customers on a tangible medium disk or cd or by download over the internet see t d pincite and all software accessed over the internet only was treated as a service non-qualifying for this different treatment of computer_software based on the method of its delivery was criticized in the public comments and in a letter to treasury some members of congress asked the treasury to reconsider the different treatment of computer_software that is solely accessed on the internet v downloaded or sold in a box o n date the chairman and ranking member of the senate_finance_committee and the chairman of the house ways_and_means_committee sent a letter to the treasury_department suggesting that the treasury_department consider further the treatment of online access to computer_software and in particular whether such treatment should be similar to the treatment of computer_software distributed by other means such as by physical delivery or delivery via internet download the letter notes that gross_receipts from the provision of services are not treated as dpgr regardless of the fact that computer_software may be used to facilitate such service transactions see t d next the treasury issued temporary regulations t d providing for the first time two exceptions under which gross_receipts derived by a taxpayer from providing computer_software to customers for the customers’ direct use while connected to the internet will be treated as being derived from the disposition of such computer_software the published preamble explains that the exceptions were made as a matter of administrative convenience at the same time the temporary regulations did not modify the rule that the gross_receipts from the provision of online services do not qualify this rule was retained in sec_1 i ii and it provides that gross_receipts derived from services - gross_receipts derived from customer and technical support telephone and other telecommunication services online services such as intent access services online banking services providing access to online electronic books newspapers and journals and other similar services do not constitute gross_receipts derived from the disposition of computer_software the final regulations adopted the temporary regulations and added nine examples illustrating the rules t d the preamble to the final regulations provides t o give meaning to the statutory language requiring disposition the online software exceptions have been narrowly tailored and are intended to apply only to gross_receipts derived from providing customers access to computer_software for the customers’ direct use while connected to the internet and only when the taxpayer or another person also derives gross_receipts from the disposition of the computer_software or substantially identical software affixed to a tangible medium or by download the narrowly tailored exceptions are now known as the self-comparable exception in a and the third party comparable exception in b of sec_1_199-3 collectively exceptions although this taxpayer appears to take a position that the exceptions override exclusion of online services income there is no objective evidence that this is the case as a general matter all service gross_receipts are treated as non-dpgr the exceptions apply notwithstanding the online services exclusion because all online access to software was treated as a service in the notice and proposed_regulations the exceptions apply only if a taxpayer derives gross_receipts from providing customers access to computer_software mpge in whole or in significant part by the taxpayer within us for the customer’s direct use while connected to the internet see the introductory language in sec_1_199-3 in taxpayer’s presentation this threshold requirement is entirely ignored examples that follow -3 i rules demonstrate how all of the rules in that section apply including when the exceptions are relevant example through hold that a taxpayer that produces computer_software to enable online banking participation in online auction or provision of telecommunication services generates fees that are entirely attributable to services and such gross_receipts do not constitute as dpgr sec_1_199-3 example sec_1 the analysis contained in these examples demonstrates that the exceptions are irrelevant under those facts the facts in this case appears to be closely aligned with the online banking example in substance unless there are facts that are not presented in the write up -------------------------------------------------------------------------------------------------------------------------- ------------------------------------------- it is not the case that the taxpayer simply licenses software under saas model the taxpayer appear to in fact facilitate transaction processing using data etc other examples illustrate when the exceptions are relevant the examples include fees from providing tax preparation computer_software for the customers’ direct use over the internet when the taxpayer does not provide any other goods or service in connection with the online software fees from providing access to payroll management computer_software for the customers’ direct use over the internet when the taxpayer does not provide any other goods or service in connection with the online software and fees from providing customers access to the computer_software games for the customers direct use while connected to the internet when the taxpayer does not provide any other goods or services in connection with the online software games sec_1_199-3 example sec_4 ---------------------- ------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ---------------------actually falls within the saas model saas truly contemplates provision of computing capabilities that a customer can unilaterally execute here the taxpayer’s customers are not getting access to computer application that they self-use i am not convinced that ----------------- thank you ------------
